Appeal from an order of Supreme Court, Monroe County (Cornelius, J.), entered March 5, 2002, which, inter alia, denied the cross motion of defendant Deputy Monroe County Sheriff Bridget O’Hara for summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly determined that a three-year statute of limitations is applicable to this personal injury action arising out of an automobile accident involving plaintiffs vehicle and a vehicle that was being pursued by Deputy Monroe County Sheriff Bridget O’Hara (defendant) (see Eidman v County of Monroe, 177 AD2d 996; Brady v Woodworth, 117 AD2d 995; Dixon v Seymour, 62 AD2d 444, 449-450). Contrary to defendant’s contention, the holding in Saarinen v Kerr (84 NY2d 494, 497) has no bearing on the applicable statute of limitations (cf. Adams v County of Rensselaer, 66 NY2d 725, 726-727). Present — Pigott, Jr., P.J., Green, Scudder, Gorski and Lawton, JJ.